      Case 1:18-cv-04036-JGK Document 133 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ABRAHAM CAMPOS, ET AL.,

                      Plaintiffs,                 18-cv-4036 (JGK)

          - against -
                                                  ORDER
BKUK 3 CORPORATION, ET AL.,

                    Defendants.
────────────────────────────────────
BRYAN MACANCELA, ET AL.,

                      Plaintiffs,                 18-cv-7507 (JGK)

          - against -                             ORDER

BESIM KUKAJ, ET AL.,

                    Defendants.
____________________________________

JOHN G. KOELTL, District Judge:

     The plaintiffs in each case should electronically file

proposed Certificates of Default and supporting declarations on

ECF, so that the Clerk’s Office may issue Certificates of

Default on the ECF system.

     After the Clerk’s Office issues Certificates of Default,

the plaintiffs in each case should electronically file on ECF

(1) a proposed Order to Show Cause; (2) an attorney’s affidavit

stating why a default judgment is appropriate; and (3) a

proposed default judgment plus statement of damages.
         Case 1:18-cv-04036-JGK Document 133 Filed 05/18/20 Page 2 of 2



     Proposed Orders to Show Cause should contain the following

text:


     “The defendants shall respond in writing to this Order to

Show Cause for a default judgment by ________. If the defendants

fail to respond by that date, judgment may be entered against

them and the defendants will have no trial. The plaintiff may

reply by ________.

     The plaintiff shall serve a copy of this Order to Show

Cause by ________ and shall file proof of service by ________.

No personal appearances are required in connection with this

Order to Show Cause.”

SO ORDERED.


Dated:       New York, New York
             May 18, 2020                       /s/ John G. Koeltl
                                                 John G. Koeltl
                                                                          .




                                           United States District Judge




                                       2
